Exhibit 21 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Acadiana Expansion Parcel, LLC Louisiana Acadiana Mall CMBS, LLC Delaware Acadiana Mall of Delaware, LLC Delaware Acadiana Outparcel, LLC Delaware Akron Mall Land, LLC Delaware Alamance Crossing, LLC North Carolina Alamance Crossing II, LLC North Carolina APWM, LLC Georgia Arbor Place GP, Inc. Georgia Arbor Place II, LLC Delaware Arbor Place Limited Partnership Georgia Asheville, LLC North Carolina Bonita Lakes Mall Limited Partnership Mississippi Brookfield Square Joint Venture Ohio Brookfield Square Parcel, LLC Wisconsin Burnsville Center SPE, LLC Delaware C.H. of Akron II, LLC Delaware Cadillac Associates Limited Partnership Tennessee Cary Venture Limited Partnership Delaware CBL & Associates Limited Partnership Delaware CBL & Associates Management, Inc. Delaware CBL Brazil-Macae Member, LLC Delaware CBL Brazil-Juiz de Fora Member, LLC Delaware CBL Brazil-Macapa Member, LLC Delaware CBL Brazil-Tenco SC Member, LLC Delaware CBL Brazil-Brasilia Member, LLC Delaware CBL Brazil-Manaus Member, LLC Delaware CBL Grandview Forum, LLC Mississippi CBL Holdings I, Inc. Delaware CBL Holdings II, Inc. Delaware CBL Jarnigan Road, LLC Delaware CBL Lee's Summit East, LLC Missouri CBL Lee's Summit General Partnership Missouri CBL Lee's Summit Peripheral, LLC Missouri CBL Morristown, LTD. Tennessee CBL Old Hickory Mall, Inc. Tennessee CBL RM-Waco, LLC Texas CBL SM-Brownsville, LLC Texas CBL Statesboro Member, LLC Georgia CBL SubREIT, Inc. Maryland CBL Terrace Limited Partnership Tennessee CBL Triangle Town Member, LLC North Carolina CBL Walden Park, LLC Texas CBL/34th Street St. Petersburg Limited Partnership Florida CBL/BFW Kiosks, LLC Delaware 1 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation CBL/Brookfield I, LLC Delaware CBL/Brookfield II, LLC Delaware CBL/Cary I, LLC Delaware CBL/Cary II, LLC Delaware CBL/Cherryvale I, LLC Delaware CBL/Citadel I, LLC Delaware CBL/Citadel II, LLC Delaware CBL/Columbia I, LLC Delaware CBL/Columbia II, LLC Delaware CBL/Columbia Place, LLC Delaware CBL/Eastgate I, LLC Delaware CBL/Eastgate II, LLC Delaware CBL/Eastgate Mall, LLC Delaware CBL/Fayette I, LLC Delaware CBL/Fayette II, LLC Delaware CBL/Foothills Plaza Partnership Tennessee CBL/GP Cary, Inc. North Carolina CBL/GP I, Inc. Tennessee CBL/GP II, Inc. Wyoming CBL/GP III, Inc. Mississippi CBL/GP V, Inc. Tennessee CBL/GP VI, Inc. Tennessee CBL/GP, Inc. Wyoming CBL/Gulf Coast, LLC Florida CBL/High Pointe GP, LLC Delaware CBL/High Pointe, LLC Delaware CBL/Huntsville, LLC Delaware CBL/Imperial Valley GP, LLC California CBL/J I, LLC Delaware CBL/J II, LLC Delaware CBL/Jefferson I, LLC Delaware CBL/Jefferson II, LLC Delaware CBL/Kentucky Oaks, LLC Delaware CBL/Low Limited Partnership Wyoming CBL/Madison I, LLC Delaware CBL/Madison II, LLC Delaware CBL/Midland I, LLC Delaware CBL/Midland II, LLC Delaware CBL/Monroeville Expansion I, LLC Pennsylvania CBL/Monroeville Expansion II, LLC Pennsylvania CBL/Monroeville Expansion III, LLC Pennsylvania CBL/Monroeville Expansion Partner, L.P. Pennsylvania CBL/Monroeville Expansion, L.P. Pennsylvania CBL/Monroeville I, LLC Delaware CBL/Monroeville II, LLC Pennsylvania CBL/Monroeville III, LLC Pennsylvania CBL/Monroeville Partner, L.P. Pennsylvania 2 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation CBL/Monroeville, L.P. Pennsylvania CBL/MS General Partnership Delaware CBL/MSC II, LLC South Carolina CBL/MSC, LLC South Carolina CBL/Nashua Limited Partnership New Hampshire CBL/Northwoods I, LLC Delaware CBL/Northwoods II, LLC Delaware CBL/Old Hickory I, LLC Delaware CBL/Old Hickory II, LLC Delaware CBL/Park Plaza GP, LLC Arkansas CBL/Park Plaza Mall, LLC Delaware CBL/Park Plaza, Limited Partnership Arkansas CBL/Parkdale Crossing GP, LLC Delaware CBL/Parkdale Crossing, L.P. Texas CBL/Parkdale Mall GP, LLC Delaware CBL/Parkdale, LLC Texas CBL/Plantation Plaza, L.P. Virginia CBL/Regency I, LLC Delaware CBL/Regency II, LLC Delaware CBL/Richland G.P., LLC Texas CBL/Stroud, Inc. Pennsylvania CBL/Sunrise Commons GP, LLC Delaware CBL/Sunrise Commons, L.P. Texas CBL/Sunrise GP, LLC Delaware CBL/Sunrise Land, LLC Texas CBL/Sunrise XS Land, L.P. Texas CBL/Tampa Keystone Limited Partnership Florida CBL/Towne Mall I, LLC Delaware CBL/Towne Mall II, LLC Delaware CBL/Wausau I, LLC Delaware CBL/Wausau II, LLC Delaware CBL/Wausau III, LLC Delaware CBL/Wausau IV, LLC Delaware CBL/Westmoreland Ground, LLC Delaware CBL/Westmoreland I, LLC Delaware CBL/Westmoreland II, LLC Pennsylvania CBL/Westmoreland, L.P. Pennsylvania CBL/York Town Center GP, LLC Delaware CBL/York Town Center, LLC Delaware CBL/York, Inc. Pennsylvania CBL-706 Building, LLC North Carolina CBL-708 Land, LLC North Carolina CBL-840 GC, LLC Virginia CBL-850 GC, LLC Virginia CBL-BA Building, LLC North Carolina CBL-Brassfield Shopping Center, LLC North Carolina CBL-Caldwell Court, LLC North Carolina 3 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation CBL-D'Iberville Member, LLC Mississippi CBL-FC Building, LLC North Carolina CBL-Friendly Center, LLC North Carolina CBL-Garden Square, LLC North Carolina CBL-Hunt Village, LLC North Carolina CBL-LP Office Building, LLC North Carolina CBL-New Garden Crossing, LLC North Carolina CBL-Northwest Centre, LLC North Carolina CBL-Oak Hollow Square, LLC North Carolina CBL-Oak Park GL, LLC Kansas CBL-OB Business Center, LLC North Carolina CBL-Offices at Friendly, LLC North Carolina CBL-One Oyster Point, LLC Virginia CBL-PB Center I, LLC Virginia CBL-Shops at Friendly II, LLC North Carolina CBL-Shops at Friendly, LLC North Carolina CBL-ST Building, LLC North Carolina CBL-Sunday Drive, LLC North Carolina CBL-TRS Joint Venture II, LLC Delaware CBL-TRS Joint Venture, LLC Delaware CBL-TRS Member I, LLC Delaware CBL-TRS Member II, LLC Delaware CBL-Two Oyster Point, LLC Virginia CBL-Westridge Square, LLC North Carolina CBL-Westridge Suites, LLC North Carolina Chattanooga Insurance Company Ltd Bermuda Charleston Joint Venture Ohio Cherryvale Mall, LLC Delaware Chesterfield Mall LLC Delaware Chicopee Marketplace III, LLC Massachusetts CHM/Akron, LLC Delaware Citadel Mall CMBS, LLC Delaware Citadel Mall DSG, LLC South Carolina Coastal Grand, LLC Delaware Cobblestone Village at Palm Coast, LLC Florida College Station Partners, Ltd. Texas Columbia Joint Venture Ohio Columbia Place/Anchor, LLC South Carolina Coolsprings Crossing Limited Partnership Tennessee Courtyard at Hickory Hollow Limited Partnership Delaware Cross Creek Mall, LLC North Carolina CV at North Columbus, LLC Georgia CVPC-Lo, LLC Florida CVPC-Outparcels, LLC Florida CW Joint Venture LLC Delaware Deco Mall, LLC Delaware Development Options Centers, LLC Delaware 4 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Development Options, Inc. Wyoming Development Options/Cobblestone, LLC Florida DM-Cayman II, Inc. Cayman Islands DM-Cayman, Inc. Cayman Islands Eastgate Company Ohio Eastgate Crossing CMBS, LLC Delaware Eastland Holding I, LLC Illinois Eastland Holding II, LLC Illinois Eastland Mall, LLC Delaware Eastland Medical Building, LLC Illinois Eastland Member, LLC Illinois Eastridge, LLC North Carolina ERMC II, L.P. Tennessee ERMC III Property Management Company, LLC Tennessee ERMC IV, LP Tennessee ERMC Support Services, LLC Tennessee Fayette Development Property, LLC Kentucky Fayette Plaza CMBS, LLC Delaware Fayette Mall SPE, LLC Delaware FHP Expansion GP I, LLC Tennessee FHP Expansion GP II, LLC Tennessee Foothills Mall Associates, LP Tennessee Foothills Mall, Inc. Tennessee Frontier Mall Associates Limited Partnership Wyoming Galleria Associates, L.P., The Tennessee GCTC Peripheral III, LLC Florida GCTC Peripheral IV, LLC Florida GCTC Peripheral V, LLC Florida Georgia Square Associates, Ltd. Georgia Georgia Square Partnership Georgia Governor’s Square Company IB Ohio Governor's Square Company Ohio Greenbrier Mall II, LLC Delaware Greenbrier Mall, LLC Delaware Gulf Coast Town Center CMBS, LLC Delaware Gulf Coast Town Center Peripheral I, LLC Florida Gulf Coast Town Center Peripheral II, LLC Florida Gunbarrel Commons, LLC Tennessee Hamilton Corner CMBS General Partnership Tennessee Hamilton Corner GP I LLC Delaware Hamilton Corner GP II LLC Delaware Hamilton Insurance Company, LLC Tennessee Hamilton Place Mall General Partnership Tennessee Hamilton Place Mall/GP I, LLC Delaware Hamilton Place Mall/GP II, LLC Delaware Hammock Landing/West Melbourne, LLC Florida Hammock Landing Collecting Agent, LLC Florida 5 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Hanes Mall DSG, LLC North Carolina Harford Mall Business Trust Maryland Henderson Square Limited Partnership North Carolina Hickory Hollow Courtyard, Inc. Delaware Hickory Hollow Mall Limited Partnership Delaware Hickory Hollow Mall, Inc. Delaware Hickory Hollow/SB, LLC Tennessee Hickory Point-OP Outparcel, LLC Illinois Hickory Point Outparcels, LLC Illinois Hickory Point, LLC Delaware High Point Development Limited Partnership North Carolina High Point Development Limited Partnership II North Carolina High Pointe Commons Holding GP, LLC Delaware High Pointe Commons Holding II-HAP GP, LLC Pennsylvania High Pointe Commons Holding II-HAP, LP Pennsylvania High Pointe Commons Holding, LP Pennsylvania High Pointe Commons II-HAP, LP Pennsylvania High Pointe Commons, LP Pennsylvania Honey Creek Mall, LLC Indiana Honey Creek Mall Member SPE, LLC Delaware Houston Willowbrook LLC Texas Imperial Valley Commons, L.P. California Imperial Valley Mall GP, LLC Delaware Imperial Valley Mall II, L.P. California Imperial Valley Mall, L.P. California Imperial Valley Peripheral, L.P. California IV Commons, LLC California IV Outparcels, LLC California Janesville Mall Limited Partnership Wisconsin Janesville Wisconsin, Inc. Wisconsin Jarnigan Road II, LLC Delaware Jarnigan Road III, LLC Tennessee Jarnigan Road Limited Partnership Tennessee Jefferson Mall Company Ohio Jefferson Mall Company II, LLC Delaware JG Gulf Coast Town Center, LLC Ohio JG Randolph II, LLC Delaware JG Randolph, LLC Ohio JG Saginaw II, LLC Delaware JG Saginaw, LLC Ohio JG Winston-Salem, LLC Ohio Kentucky Oaks Mall Company Ohio Lakes Mall, LLC, The Michigan Lakeshore/Sebring Limited Partnership Florida Lakeview Pointe, LLC Oklahoma Landing at Arbor Place II, LLC, The Delaware Laredo/MDN II Limited Partnership Texas 6 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Laurel Park Retail Holding LLC Michigan Laurel Park Retail Properties LLC Delaware Layton Hills Mall CMBS, LLC Delaware LeaseCo, Inc. New York Lebcon Associates Tennessee Lebcon I, Ltd. Tennessee Lee Partners Tennessee Lexington Joint Venture Ohio LHM-Utah, LLC Delaware Madison Grandview Forum, LLC Mississippi Madison Ground, LLC Mississippi Madison Joint Venture Ohio Madison Plaza Associates, Ltd. Alabama Madison Square Associates, Ltd. Alabama Madison/East Towne, LLC Delaware Madison/West Towne, LLC Delaware Mall Del Norte, LLC Texas Mall of South Carolina Limited Partnership South Carolina Mall of South Carolina Outparcel Limited Partnership South Carolina Mall Shopping Center Company, L.P. Texas Maryville Department Store Associates Tennessee Maryville Partners, L.P. Tennessee Massard Crossing Limited Partnership Arkansas MDN/Laredo GP II, LLC Delaware MDN/Laredo GP, LLC Delaware Meridian Mall Company, Inc. Michigan Meridian Mall Limited Partnership Michigan Mid Rivers Land LLC Delaware Mid Rivers Land LLC II Delaware Mid Rivers Mall LLC Delaware Midland Mall LLC Delaware Midland Venture Limited Partnership Michigan Milford Marketplace, LLC Connecticut Montgomery Partners, L.P. Tennessee Mortgage Holdings II, LLC Delaware Mortgage Holdings, LLC Delaware Newco Mortgage, LLC Delaware NewLease Corp. Tennessee North Charleston Joint Venture Ohio North Charleston Joint Venture II, LLC Delaware Northpark Mall/Joplin, LLC Delaware Oak Park Holding I, LLC Kansas Oak Park Holding II, LLC Kansas Oak Park Mall II LLC Kansas Oak Park Mall, LLC Delaware Oak Park Member, LLC Kansas OK City Member, LLC Delaware OK City Outlets, LLC Oklahoma 7 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Old Hickory Mall Venture Tennessee Old Hickory Mall Venture II, LLC Delaware Panama City Mall, LLC Delaware Panama City Peripheral, LLC Florida Parkdale Crossing GP, Inc. Texas Parkdale Crossing Limited Partnership Texas Parkdale Mall Associates Texas Parkdale Mall, LLC Texas Parkway Place Limited Partnership Alabama Parkway Place SPE, LLC Delaware Parkway Place, Inc. Alabama Pavilion at Port Orange, LLC, The Florida The Pavilion Collecting Agent, LLC Florida Pearland Ground, LLC Texas Pearland Hotel Operator, Inc. Texas Pearland Town Center GP, LLC Delaware Pearland Town Center Hotel/Residential Condominium Association, Inc. Texas Pearland Town Center Limited Partnership Texas POM-College Station, LLC Texas Port Orange Holdings II, LLC Florida Port Orange Town Center, LLC Delaware Port Orange I, LLC Florida PPG Venture I, LP Delaware Promenade D'Iberville, LLC, The Mississippi Property Taxperts, LLC Nevada Racine Joint Venture Ohio Racine Joint Venture II, LLC Delaware Renaissance Member II, LLC Delaware Renaissance Fayetteville Road III, LLC North Carolina Renaissance Retail LLC North Carolina Renaissance SPE Member, LLC Delaware River Ridge Mall, LLC Virginia Rivergate Mall Limited Partnership Delaware Rivergate Mall, Inc. Delaware RL at SPC, LLC Florida Seacoast Shopping Center Limited Partnership New Hampshire Settlers Ridge Management GP, LLC Pennsylvania Settlers Ridge Management LP, LLC Pennsylvania Settlers Ridge Management, L.P. Pennsylvania Shoppes at Hamilton Place, LLC, The Tennessee Shoppes at Panama City, LLC Florida Shoppes at St. Clair CMBS, LLC Delaware Shoppes at St. Clair Square, LLC Illinois Shopping Center Finance Corp. Wyoming Shops at Pineda Ridge, LLC, The Florida South County Shoppingtown LLC Delaware Southaven Towne Center II, LLC Delaware Southaven Towne Center, LLC Mississippi 8 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation Southpark Mall, LLC Virginia Springdale/Mobile GP II, Inc. Alabama Springdale/Mobile GP, Inc. Alabama Springdale/Mobile Limited Partnership II Alabama Springhill/Coastal Landing, LLC Florida St. Clair Square GP I, LLC Illinois St. Clair Square GP, Inc. Illinois St. Clair Square Limited Partnership Illinois St. Clair Square SPE, LLC Delaware Statesboro Crossing, LLC Georgia Stroud Mall LLC Pennsylvania SubREIT Investor-Boston General Partnership Massachusetts SubREIT Investor-Boston GP I, LLC Massachusetts Sutton Plaza GP, Inc. New Jersey Towne Mall Company Ohio Triangle Town Center, LLC Delaware Triangle Town Member, LLC North Carolina Turtle Creek Limited Partnership Mississippi Valley View Mall SPE, LLC Delaware Vicksburg Mall Associates, Ltd. Mississippi Village at Newnan Crossing, LLC, The Georgia Village at Orchard Hills, LLC Michigan Village at Rivergate Limited Partnership Delaware Village at Rivergate, Inc. Delaware Volusia Mall, LLC Florida Volusia Mall GP, Inc. New York Volusia Mall Limited Partnership New York Volusia Mall Member SPE, LLC Delaware Walnut Square Associates Limited Partnership Wyoming Waterford Commons of CT II, LLC Delaware Waterford Commons of CT III, LLC Connecticut Waterford Commons of CT, LLC Delaware Wausau Joint Venture Ohio Wausau Penney Investor Joint Venture Ohio West County Parcel LLC Delaware West County Shoppingtown LLC Delaware West Melbourne Holdings II, LLC Florida West Melbourne Town Center LLC Delaware West Melbourne I, LLC Delaware Westgate Crossing Limited Partnership South Carolina Westgate Mall II, LLC Delaware Westgate Mall Limited Partnership South Carolina Whitehall Station, LLC Missouri Wilkes-Barre Marketplace GP, LLC Pennsylvania Wilkes-Barre Marketplace I, LLC Pennsylvania Wilkes-Barre Marketplace, L.P. Pennsylvania Willowbrook Plaza Limited Partnership Maine WMTC-Peripheral, LLC Florida 9 Subsidiaries of the Company As of December 31, 2010 Subsidiary State of Incorporation or Formation WPMP Holding LLC Delaware York Galleria Limited Partnership Virginia York Town Center Holding GP, LLC Delaware York Town Center Holding, LP Pennsylvania York Town Center, LP Pennsylvania 10
